Citation Nr: 1047431	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to specially adapted housing assistance.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to an effective date earlier than May 17, 2002, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In January 2010, the Veteran testified before the undersigned at 
a Travel Board hearing held at the RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.

The Board notes that the claim of service connection for a skin 
disorder was originally raised as three separate claims of 
service connection for cysts on the kidney, cysts on the groin, 
and a skin disease.  There are a number of additional skin 
diagnoses of record.  The Board has accordingly recharacterized 
the claims into the single issue of entitlement to service 
connection for a skin disorder pursuant to Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for a skin 
disorder, entitlement to financial assistance for the purchase of 
an automobile and adaptive equipment or adaptive equipment only, 
entitlement to specially adapted housing, and entitlement to a 
special home adaptation grant are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO awarded the Veteran 
a total rating based on individual unemployability and assigned 
an effective date of May 17, 2002.  The Veteran was notified of 
the decision and of his appellate rights, and he did not appeal 
the decision.

2.  In a statement received in October 2005, the Veteran raised a 
freestanding claim for an earlier effective date for the award of 
a TDIU rating; this is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that awarded a TDIU rating and 
assigned an effective date of May 17, 2002, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The Veteran's current claim of entitlement to an earlier 
effective date for the award of a TDIU rating is not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA's General Counsel has held that the 
notice and assistance requirements of the VCAA are not applicable 
where there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  In 
such cases, there is no reasonable possibility that the claim 
could be substantiated.  See VAOPGCPREC 5-2004.

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law.  Accordingly, the notice and 
assistance requirements of the VCAA do not apply.  Nonetheless, 
prior to the initial adjudication of the Veteran's claim, he was 
advised in an April 2006 letter of effective date criteria.  Any 
further notice in this regard would be redundant and moot.

For the foregoing reasons, the Board finds that VA's duties to 
assist and notify are met.  The Board will address the merits of 
the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court 
held that once a rating decision which establishes an effective 
date becomes final, the only way that such a decision may be 
revised is if it contains clear and unmistakable error (CUE).  
The Court noted that any other result would vitiate the rule of 
finality.  In other words, the Court found that a freestanding 
claim for an earlier effective date is not a proper claim subject 
to adjudication, and it is therefore appropriate to dismiss such 
a "claim" because it cannot be entertained.  

In the instant claim, an April 2003 rating decision awarded the 
Veteran a TDIU rating and assigned an effective date of May 17, 
2002 (the date the schedular requirements for a TDIU rating were 
met) for the award.  The Veteran did not disagree with the 
effective date assigned, and the April 2003 rating decision is 
therefore final as to the effective date for the award of a TDIU 
rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In a statement received in October 2005, the Veteran raised a 
claim for an earlier effective date for the award of a TDIU 
rating.  This statement was received well after the April 2003 
rating decision became final.  As was explained above, the Court 
in Rudd held that a freestanding claim for an earlier effective 
date is not a proper claim subject to adjudication.  Therefore, 
the only way the Veteran may attempt to overcome the finality of 
the April 2003 rating decision (and attempt to obtain an earlier 
effective date) is to request a revision of that decision based 
on clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105.  
To date, he has not filed such a claim.

At the January 2010 Travel Board hearing, the Veteran's 
representative alleged that the Veteran was entitled to an 
earlier effective date for his TDIU rating by attempting to argue 
that there was CUE in a June 1989 rating decision that denied 
service connection for PTSD.  His theory of entitlement was that 
had the Veteran been service-connected for PTSD at that time, he 
would have been found unemployable (and thus entitled to a TDIU 
rating) from at least 1989.  See Board Hearing Tr. at 20-24.  The 
Board notes, however, that the only means of challenging the 
effective date assigned for the TDIU rating is to allege CUE in 
the prior final decision that awarded TDIU in the first place 
(i.e., the April 2003 rating decision), which he has not done.  
[Furthermore, the Board notes in passing that after service 
connection for PTSD was denied in the June 1989 rating decision, 
the Veteran appealed that rating decision to the Board.  In an 
April 1990 decision, the Board denied the claim.  The Veteran did 
not appeal the Board's decision, and it became final.  
38 U.S.C.A. § 7104.  As the June 1989 rating decision has been 
subsumed by the April 1990 Board decision (see Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998) (a Board decision subsumes any 
prior rating decisions which address the same issue)), it is not 
subject to any allegations of CUE.  38 C.F.R. §§ 3.105, 20.1104.]

The Court has made it abundantly clear that under these 
circumstances, dismissal is required due to the lack of a proper 
claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural 
history of this claim, the Board has no alternative but to 
dismiss the appeal as to this issue without prejudice to the 
Veteran's filing a CUE claim.  See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal as to entitlement to an effective date earlier than 
May 17, 2002, for the award of a TDIU rating is dismissed.


REMAND

The Board finds that additional evidentiary development is 
warranted before it can adjudicate the remaining claims.  

The Veteran seeks service connection for a skin disorder due to 
alleged herbicide exposure in service.  He testified that he 
served in Da Nang, Vietnam, which would presumptively establish 
herbicide exposure.  See Board Hearing Tr. at 23.  However, the 
record does not confirm Vietnam service.  Specifically, his 
service personnel records demonstrate service in Thailand from 
February 8, 1973 to March 28, 1973, and his service treatment 
records show that on one occasion, he received medical treatment 
at Camp Schwab in Okinawa, Japan.  His DD 214 shows he was 
awarded the Vietnam Service Medal; however, such was awarded to 
service members who served "in Vietnam and the contiguous waters 
or airspace thereover" or "in Thailand, Laos, or Cambodia or 
the airspace, thereover, and in direct support of operations in 
Vietnam," and thus is not of itself necessarily indicative of 
Vietnam service.  See Manual of Military Decorations and Awards, 
6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996) 
(emphasis added).  In this regard, the Board acknowledges that 
the Veteran has been granted service connection for diabetes 
mellitus as secondary to Agent Orange exposure.  However, a 
review of the February 2002 rating decision shows the award was 
made based on a finding that the Veteran's DD 214 "show[ed] 
evidence that [he] served in the Republic of Vietnam"; 
therefore, "[e]xposure to herbicides used in Vietnam [was] 
conceded."  As was discussed above, the Veteran's DD 214 does 
not, on its face, show he served in the Republic of Vietnam.

In light of this evidence, the Board finds that an attempt to 
verify whether the Veteran served in Vietnam, as well as an 
attempt to corroborate whether the Veteran had any documented 
exposure to herbicides while in Thailand, should be made.

In addition, the Board finds that a VA examination is required to 
ascertain whether any or all of the claimed skin disorders may be 
attributed to the Veteran's period of active service and his 
alleged exposure to herbicides therein.  In this regard, the 
Board notes that the Veteran was afforded VA skin examinations in 
June 2006 and May 2007.  Although the examiners provided 
diagnoses for the Veteran's current skin conditions, neither 
examiner provided opinions as to whether such conditions were 
related to the Veteran's service and his asserted exposure to 
herbicides, and are therefore inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (once VA undertakes the effort to provide 
an examination, it must provide an adequate one). 

Regarding the Veteran's claims of entitlement to financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only, entitlement to specially 
adapted housing assistance, and entitlement to a special home 
adaptation grant, the Veteran is currently service-connected for: 
arteriosclerotic heart disease (ASHD) associated with DMII, rated 
100 percent; bronchial asthma, rated 30 percent; diabetes 
mellitus, Type II (DMII) with erectile dysfunction, rated 20 
percent; right upper extremity peripheral neuropathy associated 
with DMII, rated 20 percent; left testalgia due to subacute 
epididymitis, rated 10 percent; left upper extremity peripheral 
neuropathy associated with DMII, rated 10 percent; right lower 
extremity peripheral neuropathy associated with DMII, rated 10 
percent; left lower extremity peripheral neuropathy associated 
with DMII, rated 10 percent, and toenail fungus associated with 
DMII, rated 0 percent.  He has also been awarded special monthly 
compensation (SMC) for the loss of use of a creative organ, for 
aid and attendance, and on account of his ASHD with additional 
disabilities.

The Veteran alleges that because of his aforementioned service-
connected disabilities, and specifically his bilateral upper and 
lower peripheral neuropathy and ASHD, he needs an automobile and 
specially adapted housing or a special home adaptation grant that 
can accommodate his disabilities.

At the January 2010 Travel Board hearing, the Veteran testified 
that his peripheral neuropathy prevents him from moving around, 
and stated that he requires a wheelchair because he has numbness 
in all his extremities and his legs and hips lock up on him, and 
because his ASHD causes him to lose his breath.  A review of the 
record shows that the most recent VA treatment records associated 
with the record are dated in April 2007.  At that time, the 
Veteran was able to ambulate short distances with the use of a 
cane.  As recent VA treatment records have not been associated 
with the claims file, are likely to contain pertinent evidence, 
and are constructively of record, they must be secured.

Furthermore, during a December 2008 VA aid and attendance 
examination, the Veteran reported that he was hospitalized two 
months prior, at which time a private physician recommended he 
use a wheelchair permanently and restrict his activities because 
of his shortness of breath and recurring chest pain.  These 
records are not associated with the claims folder and should be 
obtained prior to rendering a decision.  

Finally, as it is not clear from the record whether the Veteran 
has loss of use of one or both of his upper and lower extremities 
as a result of his service-connected disabilities, a VA 
examination is necessary.  

Accordingly, these remaining issues are REMANDED for the 
following actions:

1.  The Veteran should be requested to 
provide written authorization, with full 
address information, for private treatment 
records associated with his October 2008 
hospitalization for chest pain identified 
during the December 2008 VA examination.

2.  After securing any necessary release 
forms, all records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be requested.  
These search efforts must include contacting 
the North Texas Health Care System for all 
records dated since April 2007. All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

3.  Contact the appropriate custodian of 
service department records to determine 
whether the Veteran served in Vietnam during 
his period of active duty from August 1972 to 
July 1976.

If in-country Vietnam service is not 
verified, then attempt to verify exposure to 
herbicides during the Veteran's service in 
Thailand with MABS-15, MAG-15, 1st MAW from 
February 8, 1973 to March 28, 1973.  Pursuant 
to the instructions contained in VA Fast 
Letter 09-20 (May 6, 2009), such action must 
include consultation with the DoD response 
document (Memorandum for the Record) 
outlining herbicide use in Thailand during 
the Vietnam Era, and association of said 
document with the claims file. If the review 
of the Memorandum for the Record does not 
confirm the Veteran's herbicide exposure, 
then request verification of such exposure 
from the Joint Services Records Research 
Center (JSRRC).  

All responses (positive or negative) should 
be associated with the claims file.

4.  Then schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of any skin disorder 
diagnosed.  The claims file must be reviewed 
in conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  Based on the 
review and the physical examination, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not (50% 
or greater likelihood) that the Veteran's 
skin disorder(s) is(are) medically related to 
his military service, to include alleged 
herbicide exposure therein.  

The examiner should explain the rationale for 
all opinions given.  If the examiner is 
unable to render any opinion requested, it 
should be so stated for the record, along 
with an explanation of the reason why such 
opinion is not possible.

5. 	Also, schedule the Veteran for a VA 
examination to determine the severity of (and 
associated functional impairment caused by) 
his service-connected disabilities, and 
specifically as they pertain to his specially 
adapted housing, special home adaptation 
grant, and automobile/adaptive equipment 
claims.

The Veteran's claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  The examiner 
should be provided a list of the Veteran's 
service-connected disabilities.  Based on the 
review and the physical examination, the 
examiner should provide opinions as to 
whether such service-connected disorders 
have resulted in:

(a)	permanent loss of use of one or both 
feet;
(b)	permanent loss of use of one or both 
hands;
(c)	permanent impairment of vision of 
both eyes;
(d)	ankylosis of one or both knees or one 
or both hips;
(e)	loss of use of both lower extremities 
such as to preclude locomotion without the 
aid of braces, crutches, canes or a 
wheelchair;
(f)	blindness in both eyes, having only 
light perception;
(g)	blindness in both eyes with 5/200 
visual acuity or less;
(h)	the loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair;
(i)	 the loss of use of one lower 
extremity together with the loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

Please note the term "preclude locomotion" 
means the necessity for regular and constant 
use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although 
occasional locomotion by other methods may be 
possible.  

If the Veteran has loss of use of an 
extremity, but on account of nonservice-
connected disability only, the examiner 
should so state for the record (with 
explanation).  

The examiner should explain the rationale for 
all opinions given.  If the examiner is 
unable to render any opinion requested, it 
should be so stated for the record, along 
with an explanation of the reason why such 
opinion is not possible.

6.  After completion of the above 
development, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


